Citation Nr: 1522910	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-27 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for peripheral vascular disease.

5.  Entitlement to total disability based upon individual unemployability (TDIU).  


REPRESENTATION

The Veteran represented by:    Disabled American Veterans




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2007 and August 2012 rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO certified the claims as whether there is new and material evidence to reopen claims of service connection for hyperlipidemia, peripheral vascular disease, and hypertension.  It did not certify a claim for new and material evidence to reopen service connection for diabetes mellitus.  The RO denied the hyperlipidemia, hypertension, and peripheral vascular disease claims in the March 2007 ratings decision as well as a claim for service connection for diabetes mellitus.  The Veteran expressed disagreement to all four claims and the RO issued a statement of the case in June 2008, but it was returned undelivered.  Because the Veteran never got notice of the first statement of the case, the second statement of the case, which dealt with all four claims, issued in September 2012 becomes the effective statement of the case to the March 2007 rating decision.  The Veteran filed a timely substantive appeal to all issues, including diabetes mellitus, in October 2012.  Therefore, the Board has stated the claims as set forth on the first page of the decision. 

The Veteran originally requested a hearing before the Board.  In August 2014, the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e).  

The issues of entitlement to service connection for hypertension, service connection for diabetes mellitus, service connection for peripheral vascular disease, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Hyperlipidemia is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.


CONCLUSION OF LAW

The criteria for the establishment of service connection for hyperlipidemia have not been met. 38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

On the question of whether the Veteran should receive service connection for hyperlipidemia, the facts are not in dispute, the law and not the facts are dispositive, and the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The Veteran is currently being treated for hyperlipidemia, which was noted at least by August 2000.  Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for hyperlipidemia. Hyperlipidemia is not a disability for VA purposes. 
Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Dorland's Illustrated Medical Dictionary 795 (28th ed. 1994).  Hypercholesterolemia is an "excess of cholesterol in the blood."  Id. at 792.  

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  Hyperlipidemia is a laboratory finding that manifests itself only in laboratory test results; it is not a disability for which service connection can be granted and for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As such, service connection for hyperlipidemia is not warranted. 

There is no evidence of record suggesting the Veteran's elevated cholesterol or hyperlipidemia causes any impairment of earning capacity.  Again, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for hyperlipidemia.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hyperlipidemia is denied.

REMAND

The Veteran asserts that he has diabetes mellitus, type II due to service.  Specifically, conditions (e.g., the food and water) while serving in the Dominican Republic from May 1965 to October 1965 resulted in the onset of diabetes.  He was diagnosed with diabetes in August 2008.  There has not been a VA examination to determine whether the Veteran's diabetes is related to service in the Dominican Republic or service generally or related to his service connected disabilities.  A VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

The Veteran also has been diagnosed with hypertension.  Again he asserts that it is the result of service, including his service in the Dominican Republic.  The Veteran also contends that his current hypertension could be the result of his PTSD.  The Veteran underwent a VA examination in February 2013 which addressed whether the Veteran's hypertension is caused or aggravated by his service connected PTSD.  The examiner, however, gave a confusing answer.  He stated it is less likely than not that hypertension is related or caused by PTSD.  As a rationale, he then stated PTSD is only a risk factor but the PTSD has the ability to aggravate hypertension.  This answer is confusing because he states that PTSD is less likely a factor in causing PTSD but it is also a risk factor.  There is no explanation why, if PTSD is a risk factor, it is less likely than not a cause of the Veteran's PTSD.  In a similar manner, if PTSD has the ability to aggravate hypertension, he did not explain why it did not do so in this particular case.   

The examiner also stated that the Veteran reported elevated hypertension in service, but was told that it was normal for African-Americans to have readings that high.  The examiner stated there were not enough military service treatment records to determine if he had high blood pressure.  There is no discussion as to whether the Veteran was correctly told that African-Americans have higher blood pressure readings and why the two readings (at entrance and at separation), which were normal, are insufficient to determine if the Veteran had high blood pressure.  If the examiner meant that he would have to resort to speculation to offer an opinion, he then must explain the basis for such an opinion that he cannot comment on conclusively.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, it is not clear from the opinion from the February 2013 VA examination whether additional evidence would be necessary in order for an opinion to be non-speculative.  If so, that evidence should be identified and attempts made to obtain it.  Otherwise, the examiner must state whether the limits of medical knowledge had been exhausted or that the actual cause cannot be selected from multiple potential causes.  Therefore, the Board finds that a remand is required to obtain this missing information.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition, Veteran asserts his peripheral vascular disease, often referred to in the record as peripheral artery disease, is related to service and/or PTSD.  The Veteran underwent a VA examination in February 2013 which addressed whether the Veteran's peripheral vascular disease is caused or aggravated by PTSD.  The examiner, however, again gave a confusing answer.  He stated it is less likely than not that peripheral vascular disease is related or caused by PTSD.  As a rationale, he then stated "it is what is associated with PTSD like tobacco, alcohol, or drug abuse, poor diet, [and] non-compliance with doctor follow ups, medications, and prevention" and "PTSD is a risk factor because it is associated with other risk factors like mental stress, depression, poor diet, drug and tobacco abuse, and non-compliance with doctor follow ups, medication, and prevention."  It is not clear to the Board if he is saying PTSD caused the other factors which in turn caused peripheral vascular disease or if in this case it was sufficient to cause or aggravate PTSD.  He also did not address whether service directly caused the peripheral vascular disease.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31  (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

Finally, as to TDIU, the Board finds that issue is inextricably intertwined with the other issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered), and should also be addressed in the VA examination.  There is both medical evidence and evidence from the Veteran himself that his physical disabilities play a role, if not major role in preventing the Veteran from obtaining and maintaining employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran from June 2013 to the present

2.  After the record development is completed, provide the Veteran with a VA examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine:

a).  Whether the Veteran has diabetes mellitus.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.  Any opinion provided should be reconciled with the previous opinions obtained.

If the examiner concludes that diabetes mellitus is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) that diabetes mellitus was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of service in the Dominican Republic in 1965, including food and water.

A complete rationale for any opinion offered should be provided.

b).  Whether the Veteran has hypertension.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.  Any opinion provided should be reconciled with the previous opinions obtained.

If the examiner concludes that hypertension is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) that hypertension was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of service in the Dominican Republic in 1965, including food and water.

A complete rationale for any opinion offered should be provided.

c).  Whether the Veteran has peripheral vascular disease (to include peripheral artery disease).  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.  Any opinion provided should be reconciled with the previous opinions obtained.

If the examiner concludes that peripheral vascular disease (to include peripheral artery disease) is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) that peripheral vascular disease (to include peripheral artery disease) was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of service in the Dominican Republic in 1965, including food and water.

The examiner is asked to discuss the clinical significance of the Veteran's claudication and bilateral iliac aneurysms as they relate to peripheral vascular disease.

A complete rationale for any opinion offered should be provided.

d).  For all three of the above disabilities at issue, hypertension, peripheral vascular disease, and diabetes, the examiner is asked to specifically comment on the medical literature cited by the Veteran noting an association between PTSD and the specific claimed disability.  

e).  If the examiner cannot reach an opinion, the examiner should explain if the reason that the opinion cannot be provided is because the limits of medical knowledge has been exhausted or, instead, because further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required. 

If the examiner has determined that specific evidence is missing that is needed to enable the examiner reach an opinion, the examiner should list each fact or evidence and explain why it is needed to form a valid opinion.

If additional evidence is identified by the examiner, the RO should attempt to obtain that evidence and readjudicate the claim, including obtaining another medical opinion if necessary.

A complete rationale for any opinion offered should be provided.
f).  The examiner is asked to assess the impact of the Veteran's service-connected disability on his ability to secure or follow a substantially gainful occupation.  The examiner should focus on the functional effects of the Veteran's service-connected disability and must not consider the Veteran's age or any non-service connected disabilities when offering the opinion.

3.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


